  Case 2:20-cv-04321-PSG-GJS Document 18 Filed 08/10/20 Page 1 of 1 Page ID #:59

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4321 PSG (GJSx)                                       Date   August 10, 2020
 Title          Anthony Bouyer v. Space Box, LLC et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order CONTINUING the Order to Show Cause

       On July 6, 2020 this Court ordered Plaintiff Anthony Bouyer (“Plaintiff”) to show cause
in writing why the action should not be dismissed for lack of prosecution. See Dkt. # 14.
Plaintiff timely filed a response, stating that the parties are in the process of finalizing a
settlement agreement that would resolve the action, and Plaintiff anticipates filing a notice of
dismissal within the next forty-five days. See Dkt. # 17.

       Accordingly, the time to respond to the order to show cause is CONTINUED to August
27, 2020.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 1
